1
2
                                                                  ~ I 1 2019
3
4
5
6
7
8 ~
                  IN THE UNITED STATES DISTRICT COURT
9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                  Case No. 2:18-CR-00892-AB-15
12    UNITED STATES OF AMERICA,
                                                  ORDER OF DETENTION
13                     Plaintiff,
14
15     15)JOSHUA GONZALEZ,et al.,
fG~                    Defendants.
17
18
                                                 I.
19
            On March 11, 2019, Defendant Joshua Gonzalez("Defendant") made his
20
      initial appearance in this district on the Indictment filed in the United States
21
      District Court for the Central District of California, Case No. 2:18-CR-00892-AB-
22
      15. The Court appointed David McLane ofthe CJA Panel to represent Defendant.
23
      Joseph Walsh, also ofthe CJA Panel, made a special appearance on behalf of
24
      David McLane.
25
            The Court conducted a detention hearing based on a motion by the
26
      Government pursuant to 18 U.S.C. § 3142(e) in a case alleging that there is no
27
      condition or combination of conditions that reasonably will assure (a)the
28
1    appearance of the defendant as required, and (b)the safety of any other person and
2    the community.
3          Defendant submitted on the report and recommendation ofthe U.S. Pretrial
4    Services Agency.
5          The Court concludes that the Government is not entitled to a rebuttable

6    presumption that no condition or combination of conditions reasonably will assure
7    the defendant's appearance as required and the safety or any person or the
8    community [18 U.S.C. § 3142(e)].
9
10                                              II.

11         The Court finds that no condition or combination of conditions will

12   reasonably assure: ~ the appearance of the defendant as required.
13                      ~ the safety of any person or the community.

14         The Court bases its conclusions on the following:
15         As to risk of non-appearance:

16         • Unknown background information as Defendant refused to be

17             interviewed by Pretrial Services;

18         • History of warrants;

19         • Failure to appear in a DMV matter;

20         • Multiple prior violations of parole;

21         • Bail resources unknown; and

22         • Multiple aliases and monickers.

23          As to danger to the community:

24         • Nature ofthe charged offense;

25         • Extensive criminal history, including felony convictions for weapons and

26             controlled substance offenses;

27         • Multiple convictions for violating gang injunction;

28         • Injunction issued by the Los Angeles Superior Court;

                                                 2
 1        • Criminal associations; and
2         • Multiple prior violations of parole.
3
4                                           III.

5          In reaching this decision, the Court considered:(a)the nature and

6    circumstances of the offenses) charged, including whether the offense is a crime

7    of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
8    substance, firearm, explosive, or destructive device;(b)the weight of evidence
9    against the defendant;(c)the history and characteristics ofthe defendant; and
10 ' (d)the nature and seriousness of the danger to any person or the community. [18
11   U.S.C. § 3142(g).] The Court also considered the report and recommendation of
12   the U.S. Pretrial Services Agency.
13
14                                            1~~
15         IT IS THEREFORE ORDERED that Defendant be detained until trial. The

16 ~ defendant will be committed to the custody of the Attorney General for
17   confinement in a corrections facility separate, to the extent practicable, from

18   persons awaiting or serving sentences or being held in custody pending appeal.

19   The defendant will be afforded reasonable opportunity for private consultation

20   with counsel. On order of a Court of the United States or on request of any

21   attorney for the Government, the person in charge ofthe corrections facility in

22   which defendant is confined will deliver the defendant to a United States Marshal
23   for the purpose of an appearance in connection with a court proceeding.

24 [18 U.S.C. § 3142(1).]
25
26   Dated: March 11, 2019                       i~ i
27                                           HON. MARIA A. AUDERO
                                             UNITED STATES MAGISTRATE JUDGE
28

                                                   3
